DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of preparing a nonwoven fabric, classified in B29C 43/24.
II. Claims 13-20, drawn to a roofing membrane, classified in B32B5/022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a needling process.  Further, the process as claimed can be used to make another and materially different product, such as a nonwoven material that does not have a waterproofing layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Examiner Imani and David McGruder on November 13, 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (US 5,858,515).
Regarding claim 1, Stokes et al. teach a method of preparing a nonwoven fabric (Abstract) comprising forcing a thermoplastic polymer resin through a spinerette die (18) onto a moving belt/forming surface (26) to form a sheet made of randomly oriented entangled fibers (col. 6, line 34-col. 7, line 59; col. 8, line 44-col. 9, line 49; Figure 3); calendering said sheet between a pair of heated (col. 12, lines 1-8) rolls (Figure 3 (40); Figure 4 (42) (44): Figure 5 (42); (col. 10, line 9-col. 13, line 6), one of said heated rolls being an engraved roll (42) with a plurality of cavities (48) defined therein (col. 10, line 35-48) to produce a calendered sheet having a plurality of elevated portions (Figures 1 and 2 (8); col. 5, line 65-col. 6, line 13) comprised of random unbonded fibers, wherein adjacent ones of said plurality of elevated portions are separated from one another by channels of bonded fibers (Figures 1 and 2 (6); col. 5, line 65-col. 6, line 13).
As to claim 2, Stokes et al. teach a smooth roll (44) having a smooth cylindrical outer surface (Figure 4 (44); col. 12, lines 16-30).
As to claim 3, Stokes et al. teach the heated rolls are heated to a temperature and exert a pressure on the sheet sufficient to form the channels and bonded fibers and elevated portions (Figures 1 and 2 (6) and (8); col. 5, line 65-col. 6, line 13; col. 10, lines 9-46; col. 12, line 1- col. 13, line 6).
As to claim 4, Stokes et al. teach the rolls may be at different temperatures (col. 12, lines 1-15 and 58-61 – i.e. both rolls are heated and the rolls may be heated relative to each other – “The temperature of…pattern roll 42 can be varied by heating…relative to anvil roll 44”. Heating to the same temperature is “desirable”, but not required).
As to claim 8, Stokes et al. teach disclose cavities that are separated by amounts in the claimed range (col. 16, lines 1-9; e.g. in the cross-machine direction)
As to claim 9, Stokes et al. teach the thermoplastic comprises polymers as claimed (col. 6, lines 64-col. 7, line 1 col. 16, lines 12-47; polypropylene, polyethylene, polyester)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 5,858,515) as applied to claims 1-4, 8 and 9 above.
As to claim 5, Stokes et al. teach the temperature of pattern roll (42) and the anvil roll (44) may be different (col. 12, lines 1-12) and further teach that the temperature of the rolls can be used to vary nip pressure (col. 12, lines 58-62).  Further still, in order to ensure sufficient bonding of the fibers the melt temperature of the selected polymer must be considered and the temperature of the rolls would be readily determined in view of the polymer selected.  Further, Stokes et al. exemplify roll temperatures of “about 138 °C” (Example J – which reads on the one temperature and reasonably renders the other prima facie obvious).  One having ordinary skill in the art would have readily determined the precise temperature required for each of the rolls as a routine experiment in view of the polymer being processed and in order to achieve the desired result of bonded and unbonded fibers. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 5,858,515) as applied to claims 1-4, 8 and 9 above, and further in view of any one of Gallant (US 2015/0104614), Zafiroglu (US 2009/0047465) or Taylor et al. (US 6,547,915).
As to claims 6 and 7, Stokes et al. teach the method set forth above.  Stokes et al. do not teach each of the cavities has a bottom surface at a depth greater than the height of a top surface of the elevated portions above a top surface of the channels such that an air pocket is formed as claimed during calendaring.  However, Gallant (Figure 4 where fabric/non-woven (14) has a height that is less than the height of the cavities (36) in roll (22) such that an air gap/space exists as claimed during processing), Zafiroglu (Figure 7 dimension “E” is selected/controlled/determined/optimized to achieve a desired degree of heating of the material in the cavities – paragraphs [0098], [0103] and [0104]) and Taylor et al. (Figures 3 and 8, height “D” is selected/determined/optimized to achieve a desired effect – col. 13, line 47-col. 14, line 22; col. 14, line 35-57 – controlled nip pressure) teach analogous methods wherein depth of the cavity is as claimed (Gallant) or is determined to control the amount of heating that takes place of the material within the cavities (Zafiroglu) or is determined to achieve a desired effect (Taylor et al).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stokes et al. and either one of the secondary references and to have utilized cavities that have a bottom surface at a depth greater than the height of a top surface of the elevated above a top surface of the channels such that an air pocket is formed between the top surface of the elevated portions and the bottom surface of the cavities during calendaring the sheet in the method of Stokes et al., as suggested by either one of the secondary references, for the purpose, as suggested by Gallant of effectively facilitating the feeding of the non-woven fabric into the cavities of the pattern roll, or for the purpose, as suggested by Zafiroglu, of controlling the amount of heat the material in the cavities is exposed to (e.g. if the fibers don’t directly touch the bottom of the heated pattern roll they will be less likely to melt and will therefore remain unbonded as desired by Stokes et al.), or for the purpose, as suggested by Taylor et al., of achieving a desired effect (e.g. the depth is a result effective variable that would be readily determined and optimized, including to values that are deeper/higher than the elevated portions, in order to achieve a desired patterned un-bonded fabric with channels of bonded fibers).
Further, as to claim 7 Stokes et al. reasonably suggest a height within or that overlaps the claimed height range (col. 11, lines 3-8) 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 5,858,515) in view of any one of Gallant (US 2015/0104614), Zafiroglu (US 2009/0047465) or Taylor et al. (US 6,547,915).
Regarding claim 10, Stokes et al. teach a method of preparing a nonwoven fabric (Abstract) comprising forcing a thermoplastic polymer resin through a spinerette die (18) onto a moving belt/forming surface (26) to form a sheet made of randomly oriented entangled fibers (col. 6, line 34-col. 7, line 59; col. 8, line 44-col. 9, line 49; Figure 3); calendering said sheet between a pair of heated (col. 12, lines 1-8) rolls (Figure 3 (40); Figure 4 (42) (44): Figure 5 (42); (col. 10, line 9-col. 13, line 6), one of said heated rolls being an engraved roll (42) with a plurality of cavities (48) defined therein (col. 10, line 35-48) to produce a calendered sheet having a plurality of elevated portions (Figures 1 and 2 (8); col. 5, line 65-col. 6, line 13) comprised of random unbonded fibers, wherein adjacent ones of said plurality of elevated portions are separated from one another by channels of bonded fibers (Figures 1 and 2 (6); col. 5, line 65-col. 6, line 13). 
The rolls are heated to a temperature and exert pressure sufficient such that the fibers within the cavities form elevated surfaces (8) that consist of random unbonded fibers and fibers falling outside the cavities are in direct contact with the heated rolls and melt sufficiently to form fused channels (6) surrounding the elevated surfaces of unbonded fibers (col. 5, line 65-col. 6, line 13 col. 10, lines 9-46; col. 12, line 1- col. 13, line 6).  The unbonded areas (8) in Stokes et al. have the same claimed and disclosed structure and therefore have the same claimed physical properties and produce the same claimed effects (e.g. slip resistant spots).
Stokes et al. do not teach that an air pocket is allowed to form as claimed during calendaring.  However, each of Gallant (Figure 4 where fabric/non-woven (14) has a height that is less than the height of the cavities (36) in roll (22) such that an air gap/space exists as claimed during processing), Zafiroglu (Figure 7 dimension “E” is selected/controlled/determined/optimized to achieve a desired degree of heating of the material in the cavities – paragraphs [0098], [0103] and [0104]) and Taylor et al. (Figures 3 and 8, height “D” is selected/determined/optimized to achieve a desired effect – col. 13, line 47-col. 14, line 22; col. 14, line 35-57 – together with controlled nip pressure)  teach analogous methods wherein depth of the cavity is as claimed (Gallant) or is determined to control the amount of heating that takes place of the material within the cavities (Zafiroglu) or is determined to achieve a desired effect (Taylor et al).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stokes et al. and either one of the secondary references and to have allowed an air pocket to form as claimed in the method of Stokes et al., as suggested by either one of the secondary references, for the purpose, as suggested by Gallant of effectively facilitating the feeding of the non-woven fabric into the cavities of the pattern roll, or for the purpose, as suggested by Zafiroglu, of controlling the amount of heat the material in the cavities is exposed to (e.g. if the fibers don’t directly touch the bottom of the heated pattern roll they will be less likely to melt and will therefore remain unbonded as desired by Stokes et al.) or for the purpose, as suggested by Taylor et al., of achieving a desired effect (e.g. the depth is a result effective variable that would be readily determined and optimized, including to values that are deeper/higher than the elevated unbonded portions, in order to achieve a desired patterned unbonded fabric with channels of bonded fibers).
As to claim 11, Stokes et al. attach/laminate a waterproofing layer (e.g. liquid impermeable outer cover/film (62) – col. 13, lines 6-47; col. 3, lines 54-60
As to claim 12, Stokes et al. teach outer cover (62) may be formed of a combination of a woven layer/reinforcing scrim in combination with the thermoplastic film/waterproofing layer (col. 13, lines 23-47). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smithies et al. (US 2008/0315465) disclose an analogous calendering method (Figure 10) and Hager et al. (US 2006/0000541) disclose a sheet comprising elevated portions of fibers and channels of bonded fibers (Figures 1, 8a and 8b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742